Citation Nr: 1617634	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-07 216 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a back condition, and if so whether service connection should be granted.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a right wrist condition.

4.  Entitlement to service connection for numbness of the left hand and arm.

5.  Entitlement to service connection for numbness of the right hand and arm.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a right rib condition.

8.  Entitlement to service connection for migraines.

9.  Entitlement to service connection for a neck condition.

10.  Entitlement to service connection for a left elbow condition.

11.  Entitlement to increased evaluation for the service-connected right ankle strain, initially rated as noncompensable prior to July 28, 2015, and as 10 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1985 and from November 2003 to September 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for a right ankle disability and assigned an initial noncompensable (0 percent disabling) rating effective from February 21, 2008.  The same rating decision denied the other claims listed on the title page. During the course of the appeal the Agency of Original Jurisdiction (AOJ) increased the rating for right ankle disability to 10 percent effective from July 28, 2015, as indicated on the title page.

The Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO in November 2015.  A transcript of his testimony is of record.

The issues of service connection for a back disability, migraines and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back condition was denied in June 2003; the Veteran did not appeal and the decision became final.

2.  Evidence received since June 2003 relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.

3.  There is no medical diagnosis of a current disability of the left ankle, right wrist, right rib or left elbow.  

4.  There is no medical diagnosis of a current underlying disability manifested by symptoms of numbness of the left and/or right hand and arm. 

5.  Degenerative changes of the cervical spine became manifest several years after discharge from service, and a disability of the neck is not otherwise etiologically related to service.

6.  From February 21, 2008, the Veteran's right ankle disability has been manifested by limitation of motion to a moderate, but not marked, degree.     

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the requirements to reopen a previously-denied claim of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements to establish entitlement to service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The requirements to establish entitlement to service connection for a right wrist condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The requirements to establish entitlement to service connection for numbness of the left hand and arm have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The requirements to establish entitlement to service connection for numbness of the right hand and arm have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The requirements to establish entitlement to service connection for a right rib condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The requirements to establish entitlement to service connection for a neck condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.  The requirements to establish entitlement to service connection for a left elbow condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The requirements to establish entitlement to an initial rating of 10 percent for right ankle strain have been met. 38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (2015).

10.  The requirements to establish entitlement to a rating higher than 10 percent for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided by a letter in March 2008, and the Veteran had ample opportunity to respond prior to the June 2009 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records and service personnel records from both of the Veteran's periods of active service have been obtained.  Post-service VA treatment records have been obtained and associated with the file.  The Veteran testified before the Board that he had non-VA medical treatment to include chiropractic treatment, but he has not provided contact information to enable VA to obtain relevant treatment records from those providers.  In sum, the Board is unaware of any existing government or non-government records that should be obtained before the appeal is adjudicated.

The Veteran has not been afforded VA examination in regard to his claimed disabilities of the left ankle, right wrist, right rib, left elbow, neck and numbness of the right and left hands and arms.  However, there is no competent evidence suggesting a relationship between such symptoms to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duty to notify and duty to assist have been satisfied.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In December 2002 the Veteran submitted a claim for service connection for a back disability and disabilities of the knees; he asserted that his back problem was secondary to a claimed knee disorder.  The RO issued a rating decision in June 2003 that denied service connection for a back condition, to include as secondary to a claimed knee condition.  The same rating decision denied service connection for disorders of the right and left knees.  (The Veteran did not then, and does not now, have a service-connected left or right knee disability).  The Veteran was notified of the decision by a letter in June 2003 but did not appeal.   The decision accordingly became final.   

The evidence of record at the time of the June 2003 rating decision consisted of service treatment records (STRs) relating to the Veteran's first period of active service.

Evidence added to the record since June 2003 includes the following.  (1) In a July 2005 Post-Deployment Health Assessment (following deployment to Southwest Asia during the period March 2004 to July 2005) the Veteran endorsed having developed back pain during deployment.  (2) In a July 2014 Post-Deployment Health Reassessment the Veteran endorsed continued concern about back pain.  (3) The Veteran presented to the VA primary care clinic (PCC) in January 2008 complaining of low back pain, as well as other musculoskeletal pains; the Veteran asserted his belief that all his pain was due to military injuries and parachuting.  (4) The Veteran had a VA neurology clinic referral in September 2008 for evaluation of musculoskeletal pain.  He complained of back pain radiating down the legs, with onset several years earlier.  The clinical impression was possible radicular and/or spinal stenosis.  (5) The Veteran presented to the VA outpatient clinic in June 2009 complaining of low back pain for several months after a twisting accident; the clinical impression was low back pain with mild sciatica.  (6) The Veteran had magnetic resonance imaging (MRI) of the lumbar spine in August 2009 that showed disc herniations at L3-4. L4-5 and L5-S1.  (7) The Veteran testified before the Board in November 2015 that he injured, and probably fractured, his "tailbone" in a parachute jump during his first period of service.  Due to the nature of the mission, the injury was not documented.

The Board finds that new and material evidence has been received since the June 2003 rating decision.  After June 2003 the Veteran served an additional period of service (from November 2003 to September 2005) that included a deployment to Southwest Asia, with personal participation in combat as documented by award of the Combat Infantryman Badge (CIB).  On his return from Southwest Asia the Veteran promptly reported back pain and requested service connection.  Further, he now has a diagnosed low back disability (disc herniations at multiple levels); a diagnosed back disorder was an element of service connection that was missing in June 2003.  Thus, the evidence received since June 2003 relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and also relates to traumatic injury not previously considered (combat in Southwest Asia).  

Under these circumstances, the Board concludes that the evidence received since June 2003 relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition.  Thus, new and material evidence has been received and the claim is reopened.  The Veteran's appeal is granted to that extent.  


Entitlement to Service Connection

General legal principles

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d 1331, 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection for a left ankle disability  

Service treatment records (STRs) relating to the Veteran's first period of service (June 1977 to February 1985) include a treatment note in January 1978 for left foot pain following a road march; the clinical assessment was left foot strain.  

In January 2004, during his second period of active service (November 2003 to September 2005), the Veteran presented to the VA clinic complaining of pain in the left foot.  X-ray was unremarkable.  STRs relating to the Veteran's second period of service are otherwise silent in regard to any complaint regarding the left lower extremity (LLE).    

In a July 2005 Post-Deployment Health Assessment (following deployment to Southwest Asia during the period March 2004 to July 2005) the Veteran endorsed having developed swollen, stiff or painful joints during deployment.  In a January 2007 Post-Deployment Health Reassessment the Veteran reported continued concern regarding swollen, stiff or painful joints.  In neither case was the left ankle specifically cited. 

The Veteran had a VA orthopedic examination in March 2009 for the purpose of evaluating his right ankle.  However, the examiner also examined the left ankle and noted that the left ankle had normal range of motion (ROM) and was normal neurologically (strength and sensation).  Subjective complaints regarding the left ankle were not noted.

The Veteran had another VA examination of the right ankle in July 2015.  The left ankle was also examined; dorsiflexion was normal at 20 degrees but plantar flexion was abnormally limited to 20 degrees (45 degrees is normal plantar flexion).  No pain or tenderness was noted in the left ankle on exam.  Repetitive movement caused no additional limitation of motion and caused no additional functional impairment due to pain, weakness, incoordination or fatigability.  Muscle strength was 5/5 and the ankle was stable on examination.  No diagnosis was noted, nor were any subjective complaints noted regarding the left ankle.

The Veteran testified before the Board in November 2015 that during his first period of service from June 1977 to February 1985 he suffered numerous hard parachute landing falls (PLFs) during his service with the 82nd Airborne Division and with the 5th Special Forces Group (Airborne) (SFGA).  He also cited carrying heavy rucksacks while assigned to both units, and asserted his personal belief that his claimed musculoskeletal joint disorders are related to such wear-and-tear.  He did not refer to any specific in-service injury to the left ankle during either his first or second period of active duty.

Review of the evidence above does not show an injury to the left ankle during service and does not show a post-service medically diagnosed left ankle disability.  Accordingly, neither the first element of service connection (accident, injury or event during service) nor the second element of service connection (medical evidence of a current disability) is met.  In that regard, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran in this case has not presented a medically-diagnosed left ankle disability for which service connection can be considered, so the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Service connection for disabilities of the right wrist and left elbow 

STRs relating to the Veteran's first period of service (June 1977 to February 1985) are silent in regard to any complaint or abnormality relating to the right wrist or left elbow.

In a July 2005 Post-Deployment Health Assessment (following deployment to Southwest Asia during the period March 2004 to July 2005) the Veteran endorsed having developed swollen, stiff or painful joints during deployment.  In a January 2007 Post-Deployment Health Reassessment the Veteran reported continued concern regarding swollen, stiff or painful joints, but the right wrist and left elbow were not specified.  

The Veteran testified before the Board in November 2015 that during his first period of service from June 1977 to February 1985 he suffered numerous hard PLFs during his service with the 82nd Airborne Division and with the 5th SFGA.  He also cited carrying heavy rucksacks while assigned to both units, and asserted his personal belief that his claimed musculoskeletal joint disorders are related to such wear-and-tear.  He did not refer to any specific in-service injury to the right wrist or left elbow during either his first or second period of active duty.

Review of the evidence above does not show an injury to the right wrist or left elbow during service and does not show a post-service medically diagnosed right wrist or left elbow disability.  Accordingly, neither the first element of service connection (accident, injury or event during service) nor the second element of service connection (medical evidence of a current disability) is met.  As noted above, in the absence of a proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. 223, 225.  The Veteran in this case has not presented a medically-diagnosed right wrist or left elbow disability for which service connection can be considered, so the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54; Ortiz, 274 F.3d 1361, 1364.

Service connection for numbness of the left and right hand and arm 

STRs relating to the Veteran's first period of service (June 1977 to February 1985) are silent in regard to any complaint or abnormality relating to numbness in either hand or arm.

In a July 2005 Post-Deployment Health Assessment (following deployment to Southwest Asia during the period March 2004 to July 2005) the Veteran endorsed having developed numbness or tingling in the hands or feet during deployment.  In a January 2007 Post-Deployment Health Reassessment the Veteran reported continued concern regarding numbness or tingling in the hands or feet.

During his testimony before the Board in November 2015 the Veteran made no mention of symptoms of numbness or tingling during service, or whether there is a medically diagnosed underlying disability resulting in symptoms of tingling and numbness.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, the Veteran is competent to report having had symptoms of numbness and tingling during and after service, as documented in the self-reported Post-Deployment Medical Assessment.  However, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while the Veteran's account of continuous symptoms since service is probative, it is not a sufficient basis for granting service connection in the absence of a medically-diagnosed disability.   Brammer, 3 Vet. App. 223, 225.  

In sum, while there is credible evidence of symptoms during service there is no medical diagnosis of an underlying disorder.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54; Ortiz, 274 F.3d 1361, 1364.

Service connection for a right rib condition 

STRs relating to the Veteran's first period of service (June 1977 to February 1985) and second period of service (from November 2003 to September 2005) are silent in regard to any complaint or abnormality relating to the right rib.

During his testimony before the Board in November 2015 the Veteran reported having injured his ribs during his first period of service by landing hard on a rock in a PLF during a night drop.  The Veteran testified that due to the circumstances of the operation the injury could not be treated, and he simply proceeded with the mission.  His testimony is silent in regard to any subsequent symptoms or diagnosis relating to the ribs.

The Veteran is competent to testify regarding events in service, to include an undocumented acute injury to his rib incurred in a bad PLF.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer, 3 Vet. App. 223.  Existence of current disability must be shown by competent medical evidence.  Degmetich, 104 F.3d 1328. 

In this case the Veteran has not shown a diagnosed disability of the right rib for which service connection can be considered.  Accordingly, the first element of service connection is not met and the claim must be denied.  Brammer, 3 Vet. App. 223, 225.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54; Ortiz, 274 F.3d 1361, 1364.

Service connection for a neck condition 

STRs relating to the Veteran's first period of service (June 1977 to February 1985) are silent in regard to any complaint or abnormality relating to the neck or cervical spine.

In a July 2005 Post-Deployment Health Assessment (following deployment to Southwest Asia during the period March 2004 to July 2005) the Veteran endorsed having developed swollen, stiff or painful joints during deployment.  In a January 2007 Post-Deployment Health Reassessment the Veteran reported continued concern regarding swollen, stiff or painful joints; the neck/cervical spine was not specifically cited.  

The Veteran presented to the VA PCC in January 2008 complaining of neck pain and stiffness, as well as other musculoskeletal pains.  The Veteran asserted his belief that all his pain was due to military injuries and parachuting.  The clinician's general assessment was multiple joint pains due to previous injuries.

The Veteran had MRI of the cervical spine in January 2010.  The study showed degenerative changes at multiple levels.  Thus, the first element of service connection - medical evidence of a present disability of the neck/cervical spine - is met.

However, there is no evidence in this case of an injury to the cervical spine that might be the cause of the present disability. The Veteran has not cited any specific in-service injury to the cervical spine, nor has he cited generalized neck pain during service.  The Board accordingly has no basis on which to conclude that the present disability was somehow incurred in or otherwise related to service.

The Board has considered whether service connection may be warranted for "degenerative changes" under the provisions of 38 C.F.R. § 3.309(a) (presumptive service connection for arthritis).  However, the Veteran does not assert, and the evidence of record does not suggest, that he had degenerative arthritis of the cervical spine during service.  "Degenerative changes" were identified in January 2010, more than four years after the Veteran's discharge from service; the Board concludes the Veteran is not shown to have had arthritis of the neck to a compensable degree within the first year after separation from service.  

In sum, the Board has found that degenerative changes of the cervical spine became manifest several years after discharge from service, and a disability of the neck is not otherwise etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54; Ortiz, 274 F.3d 1361, 1364.

Evaluation of Service-Connected Right Ankle Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Limitation of motion of the ankle is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

The period under appellate review begins February 21, 2008, the date service connection became effective.

The Veteran had a VA orthopedic examination of the right ankle in March 2009 in which he complained of right ankle pain with weakness, swelling, burning, stiffness, giving way and locking.  He described the pain as 9/10 in severity at rest and 10+/10 with repetitive use.  Repetitive use also caused fatigue, weakness and lack of endurance.  Flare-ups occurred daily and were associated with over-use.  The Veteran denied using ambulatory aids but reported four incapacitating episodes in the past 12 months.  The Veteran reported inability to run, to stand more than 10-15 minutes or to walk more than 5 minutes, or 3-4 blocks, without increased pain.  The Veteran also referred to swelling, which occurred every few days but would subside within a day or so.  Treatment consisted of daily ibuprofen.  The Veteran was currently working as a motorcycle police officer; he reported occupational impairment when needing to chase a suspect on foot or struggle with a suspect or when needing to take time off for medical appointment.  He reported impairment of activities of daily living in the form of inability to drive long distances or perform exertional recreational activities.

Examination in March 2009 showed the Veteran to walk independently.  The examination report is silent in regard to whether the Veteran walked with a limp.  The ankle was stable and was not swollen.  ROM was normal in all directions (dorsiflexion, plantar flexion, inversion and eversion).  Strength was normal (5/5) and sensation was normal.  Repetitive motion caused no additional loss of ROM.  The examiner diagnosed chronic ankle strain productive of pain (beginning at 2-3/10 early in the day but progressing to 10/10 with weight-bearing and activity), weakness, lack of endurance and easy fatigability.  Over-use could cause flare-ups lasting for days and repetitive use caused increased pain, fatigue, weakness, lack of endurance and loss of coordination.   

The Veteran had another VA examination of the ankles in July 2015, in which he complained of right ankle pain in the morning of 7/10 severity.  He reported flare-ups consisting of pain and swelling associated with prolonged walking or standing and he reported stiffness in the right ankle associated with prolonged sitting.  ROM testing showed dorsiflexion to 20 degrees (normal) but plantar flexion to only 10 degrees (45 degrees is normal).  There was evidence of pain with weight-bearing but no evidence of tenderness to palpation.  Repetitive movement caused no additional limitation of ROM and caused no additional functional impairment due to pain, weakness, incoordination or fatigability.  Muscle strength was 5/5 and the ankle was stable on examination.  X-ray of the right ankle noted history of degenerative joint disease but the study showed no evidence of significant pathology.  However, the examiner diagnosed degenerative arthritis of the right ankle and stated the associated impairment consists of limiting the Veteran's ability to stand, walk and sit.

The Veteran testified before the Board in November 2015 that his right ankle caused him pain just sitting in the context of the hearing.  The ankle was susceptible to pain based on the angle of the foot.  Also, ankle pain was associated with movement such as prolonged walking, but also with stationary pressure such as passive standing.

Addressing first the period from February 21, 2008, to July 28, 2015, the Veteran is shown to have had normal ROM, as documented by the VA examination in March 2009.  However, the examiner noted that the diagnosed ankle strain was productive of pain.  Pain on motion warrants compensation, even if arthritis is not diagnosed.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that in claims for increased ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, the Board must address the applicability of 38 C.F.R. § 4.59 even in non-arthritis contexts).  Given the examiner's acknowledgement of pain, weakness, lack of endurance and fatigability, a rating of 10 percent (for "moderate" limitation of motion of the ankle) is warranted in this case.  The Board cannot find that the Veteran's disability was to a "marked" degree because examination showed the ankle to be stable and strength to be normal; further, the examination report is silent in regard to any abnormality of gait.

Addressing the disability from July 28, 2015 (the date of the VA examination), the Board finds the disability continued to be of "moderate" rather than "marked" severity.  The July 2015 examination documented limitation of plantar flexion, but as in the previous examination the ankle was stable, strength was normal and no abnormality of gait was noted.  Further, during examination in July 2015 there was no additional impairment of function after repetitive movement, and dorsiflexion continued to be normal.  Thus, while the July 2015 examination demonstrated actual measured limitation of ROM, the examination did not demonstrate an increase in severity to a degree that approximates "marked" limitation of function.

The Board has considered whether there are any applicable DCs under which the disability that might be rated to the Veteran's advantage.  However, the ankle is not ankylosed, so DCs 5270 and 5272 are not applicable.  There is no demonstrated malunion of the os calcis or astragalus, and the Veteran has not undergone an astragalectomy, so DCs 5273 and 5274 are also not applicable.  Accordingly, the Veteran is most appropriately rated under DC 5271, under which criteria a rating of 10 percent is warranted from February 21, 2008.  

The Board had found no distinct period during the course of the appeal during which the criteria for a rating higher than 10 percent were met, so increased "staged" rating is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  

Finally, a claim for total disability rating based on individual unemployability (TDIU) is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran has not asserted, and the evidence of record does not suggest, that the Veteran is rendered unemployable by his service-connected disability on appeal, and the record in fact suggests that the Veteran continues to be gainfully employed as a police officer.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

In sum, based on the evidence and analysis above the Board concludes that a rating of 10 percent, but not more, is warranted for the right ankle disability from February 21, 2008; the Veteran's appeal is granted to that degree.  A rating higher than 10 percent is denied.  Reasonable doubt has been resolved in the Veteran's favor.    

ORDER

Reopening of the previously-denied claim of entitlement to service connection for a back condition is granted.  

Service connection for a left ankle condition is denied.

Service connection for a right wrist condition is denied.
Service connection for numbness of the left hand and arm is denied.

Service connection for numbness of the right hand and arm is denied.

Service connection for a right rib condition is denied.

Service connection for a neck condition is denied.

Service connection for a left elbow condition is denied.

A rating of 10 percent for right ankle strain is granted from February 21, 2008, subject to the regulations pertaining to the payment of monetary benefits; a rating higher than 10 percent is denied.


REMAND

The Board has reopened the Veteran's claim for service connection for a back disability.  When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  This is because the AOJ generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Id. at 403.  The Board accordingly remands the issue of entitlement to service connection for a back disability to the AOJ for development and adjudication of the merits.  

In regard to hearing loss, the Veteran is documented to have had acoustic trauma during service during his first period of service (noise exposure during duty as a Special Forces heavy weapons specialist) and his second period of service (combat-related noise exposure).  STRs from the Veteran's first period of service include audiological evaluations with inconsistent threshold shifts; there are no acoustic evaluations of record relating to the Veteran's second period of service.  The Veteran had a VA audiological evaluation in May 2008, within one year of discharge from service, in which the audiologist diagnosed mild sensorineural hearing loss (SNHL) as due to combat-related noise trauma, but the Veteran did not have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385, so service connection was denied.  However, the Veteran testified before the Board in November 2015 that his hearing loss has become more severe since that examination.  Accordingly, given the favorable opinion by the VA audiologist in May 2008, the Veteran should be afforded a new VA audiological evaluation to determine if he now meets the criteria for a current hearing loss disability under section 3.385.

Finally, in regard to migraines, the Veteran had a VA traumatic brain injury (TBI) evaluation in June 2008 in which he reported secondary exposure to blasts from rocket-propelled grenades (RPGs) on two occasions and reported current severe headaches.  Thereafter the Veteran was evaluated by VA neurologists and polytrauma specialists who determined that the presence of TBI was possible, but not definite.  In July 2008 a VA neurologist stated the Veteran's headaches suggested common migraine versus medication overuse headache related to the use of ibuprofen.  Thus, the evidence of record suggests that the Veteran may have had TBI in service, and that the claimed migraines may be residual to such event.  Examination is required at this point to obtain a medical opinion on this question.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should perform appropriate development in regard to the issue of entitlement to service connection for a back disorder and should then adjudicate the claim on the merits.

2.  On a VA audiological evaluation in May 2008, within one year of discharge from service, the audiologist diagnosed mild sensorineural hearing loss (SNHL) as due to combat-related noise trauma, but the Veteran did not have hearing loss to a degree considered disabling under 38 C.F.R. § 3.385, so service connection was denied.  The Veteran has testified that, since May 2008, he feels his hearing loss has become worse.  Therefore, the AOJ should afford the Veteran a VA audiological evaluation to determine whether he currently has hearing loss to a degree considered disabling under the criteria of 38 C.F.R. § 3.385.  

3.  The AOJ should also afford the Veteran a VA neurological examination to determine the etiology of his migraine headaches.  The examiner should review the VBMS file and should perform all appropriate diagnostics.  Based on review of the file, and on examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has a migraine or other headache disorder that is due to TBI in service or is otherwise incurred in or related to service.

The examiner should provide a clinical rationale for all opinions provided, and if the requested opinion cannot be provided without resorting to speculation the examiner should identify why this is the case.

4.  The AOJ should also perform any additional development indicated.

5.  Then, readjudicate the issues remanded herein.  If any claimed benefit continues to be denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an appropriate period to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


